DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed February 18, 2022 has been fully considered and entered.
Drawings
	Eight (8) sheets of drawings were filed on October 16, 2020.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show one or more optical wires that optically connect the one or more light sources and the one or more light reflections units, which change a direction of travel of light, (see lines 7-8 of claim 1) as described in the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 2-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2; the claim recites the limitation "the one or more lenses on a first face of the optical fiber array block" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests deleting “the” to change “the one or more lenses on a first face of the optical fiber array block” to – one or more lenses on a first face of the optical fiber array block—to overcome this rejection.
Regarding claims 3 and 4; the claims inherently contain the deficiencies of any base or intervening claims from which they depend.
Regarding claim 6; the claim recites the limitation "the lens on a first face of the optical fiber array block" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests changing “the” to –a—to change  “the lens on a first face of the optical fiber array block” to – a lens on a first face of the optical fiber array block—to overcome this rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shimura (US 2016/0291268 A1), as evidenced by Morlion et al. (US 7,346,242 B2);
Ty Tan et al. (US 9,011,020 B2); Mathai et al. (US 9,014,519 B2); and Roy et al. (US 8,457,454 B1).
Regarding claim 1; Shimura et al. discloses an optical module (see Figures 1-4 and paragraphs 17-19 and 25-43) that performs conversion between an optical signal and an electrical signal (laser diode 42 converts an electrical signal to an optical signal and photodiode 40 converts an optical signal to an electrical signal; see paragraphs 28 and 29), comprising: 
a substrate (header 16); 
one or more light sources (laser diode 42) that produce light, which is the optical signal; 
one or more light reflection units (reflecting mirror 12 in Figures 1 and 3; total reflection prism 54 in Figure 4) that change a direction of travel of the light to a direction substantially perpendicular to the substrate (16); 
one or more optical wires (optical waveguides of optical circuit board 32; see Figure 2 and paragraph 28, wherein the optical waveguides are illustrated as lines coupled to the laser diode 42 and the photodiode 40) that optically connect the one or more light sources (42) and the one or more light reflection units(12 or 54) to each other; and 
a lid (cap 18) that is attached to the substrate (16), the lid (18) defining a recess part that is sized to cover the one or more light sources (42), the one or more light reflection units (12 or 54) and the one or more optical wires (optical waveguides of optical circuit board 32), 
wherein the recess part of the lid (18) has a bottom face that faces the substrate (16), the bottom face having one or more lenses (14) that receive light directed by the one or more light reflection units (12, 54) and transmit the light to the outside of the lid (18), wherein the one or more lenses face the substrate (16).  
Shimura et al. does not specifically state that the one or more lenses (14) collimate light.  The examiner takes Official notices that lenses are routinely used to collimate light, as evidenced by:
Morlion et al. (US 7,346,242 B2) teaches that lenses are advantageously used to collimate light beams (see column 2, lines 24-27) in optical coupling assemblies;
Ty Tan et al. (US 9,011,020 B2) teaches that collimating lenses (135; see Figures 1A and 1B) may be provided to ease alignment tolerances in optical coupling assemblies (see column 2, lines 42-61); and
Mathai et al. (US 9,014,519 B2), which teaches that in optical coupling assemblies, lenses may be used to optionally collimate or focus the optical signal (see column 5, lines 59-65); and
Roy et al. (US 8,457,454 B1) teaches that a collimating lens (132) may be provided on a lid 126) facing a substrate (102/110) to couple and collimate light (collimate beam 156) between an optical fiber (152) and elements on the substrate (see Figure 1B).
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a collimating lens as the one or more lenses (14) in the invention of Shimura et al. for the purpose of collimating light to improve optical coupling efficiency between an optical fiber (22) located outside the lid (18) and the optical circuit board (32) located inside the lid to minimize optical loss, and/or to relax alignment tolerances, since collimating lenses were known alternative lenses employed in optical coupling assemblies in the prior art, one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shimura (US 2016/0291268 A1), as evidenced by Morlion et al. (US 7,346,242 B2); Ty Tan et al. (US 9,011,020 B2); Mathai et al. (US 9,014,519 B2); and Roy et al. (US 8,457,454 B1), and as further evidenced by Wang et al. (US 2016/0341902 A1); Nakagawa et al. (US 2015/0293305 A1); Mathai et al. (US 2017/0315299 A1); and Jian (US 6,981,804 B2).
Regarding claim 22; Shimura et al., Morlion et al. (US 7,346,242 B2), Ty Tan et al. (US 9,011,020 B2), Mathai et al. (US 9,014,519 B2), and Roy et al. (US 8,457,454 B1) teach or suggest the optical module according to claim 1, as applied above, and Shimura et al. teaches that the optical module (see figure 1) further comprises: 
an optical fiber array block (52) on which the light transmitted through the one or more lenses (14) is incident, 
the optical fiber array block (52) having one or more optical fibers (optical fiber 22) that are arranged to have end faces (48) opposed to the one or more lenses (14) on the lid (18) and to extend out of a second face (top face; see Figure 1) of the optical fiber array block (52).  
Shimura et al. does not disclose one or more lenses on a first face (bottom face) of the optical fiber array block (52).  The examiner takes Official notice that lenses are routinely provided on optical lightguide or fiber blocks for the purpose of forming expanded beam connection arrangements in cooperation with opposed lenses provided on optical modules for the purpose of relaxing alignment tolerances and improving transmission losses, as evidenced by:
Wang et al. (US 2016/0341902 A1) discloses expanded beam coupling arrangements (see paragraphs 3, 35, 39, 42) including first collimating lenses (234a, 234b; see Figure 2) coupling light from or to reflective surfaces (236a, 236b), coupled to second collimating lenses (244a, 244b) provided on an optical waveguide block (220) to couple light to and from optical waveguides (242a, 242b), which may be optical fibers (see paragraphs 36 and 37);
Nakagawa et al. (US 2015/0293305 A1) discloses a lid (140) including  first lenses, coupled to a block (150) including second lenses and optical fibers (130; see Figures 1 and 5);
Mathai et al. (US 2017/0315299 A1) discloses expanded beam connectors formed by an arrangement (100, 200) including a lid (110/210; see Figures 1 and 2; see paragraphs 9, 11), including first one or more lenses (112/212), coupled to a block (140/240), including one or more second lenses (142) and optical fibers (144, 146), to couple light between an optical module and the optical fibers; and 
Jian (US 6,981,804 B2) discloses an optical module including a lid (212; see Figure 12) having a lens (1222) formed on a first, bottom surface facing a reflector (1253), and an optical fiber block (1211/1201), including a lens (1221) formed on a first, bottom surface and opposing the lens (1222) formed on the lid (1212), and also including an optical fiber (1241) extending from the second surface, to thereby form an expanded beam connector with collimating lenses (see Figure 12). 
Therefore, before the filing date of the present invention, one of ordinary skill in the art would have found it obvious to further include one or more lenses on the first face of the fiber array block (52) for the purpose of forming an expanded beam connector to improve coupling efficiency while relaxing alignment tolerances in the invention of Shimura et al., since collimating lenses forming expanded beam connectors were known in the prior art, and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura (US 2016/0291268 A1), as evidenced by Morlion et al. (US 7,346,242 B2); Ty Tan et al. (US 9,011,020 B2); Mathai et al. (US 9,014,519 B2); and Roy et al. (US 8,457,454 B1); Wang et al. (US 2016/0341902 A1); Nakagawa et al. (US 2015/0293305 A1); Mathai et al. (US 2017/0315299 A1); and Jian (US 6,981,804 B2), and further in view of Takai et al. (US 2014/0023315 A1).
Regarding claims 3 and 4; the prior art discussed above teaches or suggests the optical module of claims 1 and 2, but does not disclose an optical wiring board on which the optical module is implemented, wherein the optical module and the optical wiring board are optically connected to each other by an optical fiber extending from the optical fiber array block. Takai et al. (US 2014/0023315 A1) teaches that an optical module (6; see Figure 4B) may be provided on an optical wiring board (9), wherein an optical fiber (7) is connected to a top surface of the optical module (6) and to an optical wiring (92) of the wiring board (9) for the purpose of transmitting an optical signal from the optical module to an optical waveguide of the wiring board, wherein one or more optical wires (92) for guiding the light are provided on a surface of or inside of the optical wiring board (9).  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide an optical wiring board on which the optical module is implemented, wherein the optical module and the optical wiring board are optically connected to each other by an optical fiber extending from the optical fiber array block for the purpose of routing an optical signal to or from the optical module from or to the optical wiring board as desired, wherein one or more optical wires for guiding the light are provided on a surface of or inside of the optical wiring board, since this optical fiber routing arrangement is known in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimura (US 2016/0291268 A1), as evidenced by Steinberg et al. (US 7,246,953 B2).
 	Regarding claim 5; Shimura et al. discloses a method of manufacturing an optical module (see Figures 1-4) that performs conversion between an optical signal and an electrical signal (photodiode 40 and laser diode 42 inherently perform conversions between optical and electrical signals), the method comprising: 
a first step of mounting a light source (laser diode 42; see Figures 2 and paragraph 30), a light reflection unit (12 or 54) and an optical wire (optical waveguides of optical circuit board 32; see paragraph 28) that form the optical module on a substrate (header 16);  and
a second step of, after the first step, attaching a lid (cap 18) having a lens (14) to the substrate (16) in such a manner that a recess part of the lid (18) is sized to cover the light source (42), the light reflection unit (12 or 54) and the optical wire (optical waveguides of optical circuit board 32), wherein the recess part of the lid (18) has a bottom face that faces the substrate (16), the bottom face including the lens (14) such that the lens (14) faces the substrate (16).
Shimura does not specifically disclose a third step of, after the second step, cutting a die containing at least one lid out of the substrate as the optical module.  The examiner takes Official notice that batch processing is a common manufacturing technique that it routinely employed in the manufacturing of optical modules in the art, wherein a plurality of modules are simultaneously formed on a single substrate that this then cut to form individual optical modules, wherein batch processing reduces manufacturing time and cost for multiple optical modules.  For example, Steinberg et al. teaches that a plurality of optical modules may be simultaneously fabricated in a batch process on a single substrate and that the individual optical modules can be separated by cutting, sawing, dicing, cleaving or another suitable method (see column 6, lines 7-23 and Figure 9).  
Thus, before the filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the optical module of Shimura by batch processing, thus including a third step of, after the second step, cutting a die containing at least one lid out of the substrate as the optical module, for the purpose of forming a plurality of optical modules in a routine batch processing step that is time and cost effective.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimura (US 2016/0291268 A1), as evidenced by Steinberg et al. (US 7,246,953 B2), and as further evidenced by Wang et al. (US 2016/0341902 A1); Nakagawa et al. (US 2015/0293305 A1); Mathai et al. (US 2017/0315299 A1); and Jian (US 6,981,804 B2).
 	Regarding claim 6; Shimura et al. and Steinberg et al. teach or suggest the method of manufacturing an optical module according to Claim 5, as discussed above.  Shimura et al. teaches a step of bonding an optical fiber array block (52; see Figure 1), which fixes one or more optical fibers (22), to the lid (18; the block 52 is bonded to the lid 18 by intervening holder 50; see Figure 1) in such a manner that the optical fiber (22) of the one or more optical fibers (22) has an end face (48) opposed to the lens (14) of the lid (cap 18) and the optical fiber (22) extends out of a second face of the optical fiber array block (52).  
Shimura et al. does not disclose a lens on a first face of the optical fiber array block.  The examiner takes Official notice that lenses are routinely provided on optical lightguide or fiber blocks for the purpose of forming expanded beam connection arrangements in cooperation with opposed lenses provided on optical modules for the purpose of relaxing alignment tolerances and improving transmission losses, as evidenced by:
Wang et al. (US 2016/0341902 A1) discloses expanded beam coupling arrangements (see paragraphs 3, 35, 39, 42) including first collimating lenses (234a, 234b; see Figure 2) coupling light from or to reflective surfaces (236a, 236b), coupled to second collimating lenses (244a, 244b) provided on an optical waveguide block (220) to couple light to and from optical waveguides (242a, 242b), which may be optical fibers (see paragraphs 36 and 37);
Nakagawa et al. (US 2015/0293305 A1) discloses a lid (140) including  first lenses, coupled to a block (150) including second lenses and optical fibers (130; see Figures 1 and 5);
Mathai et al. (US 2017/0315299 A1) discloses expanded beam connectors formed by an arrangement (100, 200) including a lid (110/210; see Figures 1 and 2; see paragraphs 9, 11), including first one or more lenses (112/212), coupled to a block (140/240), including one or more second lenses (142) and optical fibers (144, 146), to couple light between an optical module and the optical fibers; and 
Jian (US 6,981,804 B2) discloses an optical module including a lid (212; see Figure 12) having a lens (1222) formed on a first, bottom surface facing a reflector (1253), and an optical fiber block (1211/1201), including a lens (1221) formed on a first, bottom surface and opposing the lens (1222) formed on the lid (1212), and also including an optical fiber (1241) extending from the second surface, to thereby form an expanded beam connector with collimating lenses (see Figure 12). 
Therefore, before the filing date of the present invention, one of ordinary skill in the art would have found it obvious to further include one or more lenses on the first face of the fiber array block (52) for the purpose of forming an expanded beam connector to improve coupling efficiency while relaxing alignment tolerances in the invention of Shimura et al., since collimating lenses forming expanded beam connectors were known in the prior art, and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874